Citation Nr: 0411207	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  97-17 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis, secondary to 
service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant served on active duty from December 1952 to March 
1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

In September 2003, the Board remanded this case for further 
development and it has returned for appellate action. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's arthritis is aggravated by his service-connected 
depression.


CONCLUSION OF LAW

Arthritis is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, the statement of the 
case and the supplemental statements of the case, the veteran has 
been informed of the evidence necessary to substantiate his claim 
for arthritis secondary to service-connected depression.  
Pertinent identified medical and other records have been obtained, 
and VA examinations have been provided. The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

II.  Legal Criteria

In order to establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as opposed to merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service (or during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a) (2003). Additional disability resulting from 
the aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Psychiatric disorder

The veteran claims that his service-connected depression 
aggravates his nonservice-connected arthritis.    

With respect to the contention that service connection is 
warranted for arthritis on a secondary basis, the record documents 
that the veteran began experiencing severe psychiatric problems in 
the early 1980s.  Social Security Administration (SSA) records 
indicate that SSA granted disability benefits effective in 1985 
for psychiatric related problems.

The Board also notes that there are conflicting medical opinions 
in the record concerning the relationship of the veteran's 
service-connected depression and arthritis. According to an 
opinion letter provided by M.O., M.D., the veteran's private 
psychiatrist, the veteran's service-connected depression 
aggravates the veteran's nonservice-connected arthritis during 
flare ups.  This psychiatrist linked the veteran's arthritic flare 
ups, in part, to the veteran's depression.  According to the 
examiner's report, she had been treating the veteran and was 
familiar with his condition.  The Board notes that the report is 
written in Spanish; however, it has been interpreted by the RO in 
subsequent supplemental statements of the case and it was 
addressed by a July 2003 VA examiner.  Furthermore, the Board has 
read and understands the private report.

In contrast, in a July 2003 VA examination report, the VA examiner 
diagnosed the veteran with moderate to severe degenerative joint 
disease of the left knee joint, status post right total knee 
replacement; lumbar spine degenerative joint disease associated 
with disc space narrowing at L2-L3, L3-L4, L4-L5, and L5-S1 by 
arthritic bone survey x-ray in July 2003.  The VA examiner noted 
that the claims file was reviewed, along with the service medical 
records, and the September 2001 opinion provided by Dr. M.O.  The 
VA examiner opined that Dr. M.O. did not state in the opinion 
letter whether the claims folder or service medical records were 
reviewed prior to providing the opinion that the arthritis was 
worsened or was etiologically related to the veteran's service-
connected depression.  The VA examiner found that there was no 
relationship whatsoever between arthritis and his service 
connected depression.  Instead, the examiner commented that the 
veteran's arthritis was related to the natural process of aging.

The Board places greater probative value on the opinion proffered 
by Dr. M.O. in September 2001.  This private opinion, which was 
rendered based on treatment of the veteran, is consistent with the 
veteran's recent documented medical records.  In an April 2003 
request, the Board requested that a VA examiner comment whether 
arthritis could be aggravated by the medication prescribed for the 
service-connected depression.  The VA examiner did not address 
this request in the July 2003 VA examination report.  The Board 
notes that the issue on appeal does not require a review of the 
service medical records.  Instead, it involves the veteran's 
current service-connected depression and nonservice-connected 
arthritis and any possible relationship between the two.  The 
veteran's private psychiatrist specifically addressed this issue, 
whereas the VA examiner did not.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a remand confers on 
the veteran, as a matter of law, the right to compliance with the 
remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). As 
noted, the VA examiner did not address the questions listed by the 
Board in April 2003.

The Board has carefully considered the "positive" evidence with 
respect to his claim for service connection for arthritis, 
secondary to service-connected depression.  The Board is not 
competent to render medical determinations that are not solidly 
grounded in the record. See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Pursuant to Allen, additional disability resulting from 
the aggravation of a nonservice-connected disability by a service-
connected disability is compensable under 38 C.F.R. § 3.310(a).  
While the veteran's depression may not be the sole cause of the 
veteran's diagnosed arthritis, the evidence of record shows that 
it contributes to additional disability.  As such, service 
connection is warranted on a secondary basis.  38 C.F.R. § 
3.310(a); See Allen.  


ORDER

Entitlement to service connection for arthritis on a secondary 
basis is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



